               Case 1:18-cv-05194-FB-ST Document 57-13 Filed 01/27/21 Page 1 of 22 PageID #: 760




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK


                         “JOHN DOE 1,” “JOHN DOE 2,”
                         in their individual capacities and
                         on behalf of others similarly situated,

                                              Plaintiffs,
                                                                        1:18-cv-05194-FB-ST
                         v.

                         M&A PROJECTS RESTORATION INC.,
                         M&A PROJECTS INC., and
                         BOGDAN MALINOWSKI, an individual,

                                              Defendants.



                                                   REPLY TO DEFENDANTS’ RESPONSE TO
                                              PLAINTIFFS’ MOTION TO PROCEED COLLECTIVELY
                                                     AND TO PROCEED ANONYMOUSLY




                                                                   Penn A. Dodson (PD 2244)
                                                                   penn@andersondodson.com
                                                                   Christopher T. Anderson
                                                                   christopher@andersondodson.com
                                                                   ANDERSONDODSON, P.C.
                                                                   11 Broadway, Suite 615
                                                                   New York, NY 10004
                                                                   212.961.7639 tel




ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.andersondodson.com
              Case 1:18-cv-05194-FB-ST Document 57-13 Filed 01/27/21 Page 2 of 22 PageID #: 761




                                                                          TABLE OF CONTENTS

                         I. INTRODUCTION ...................................................................................................................1
                         II. THERE IS A LIVE CASE AND CONTROVERSY;
                             THE RULE 68 OFFER DID NOT MOOT THE CASE. .......................................................2
                              A. THIS MATTER IS NOT CURRENTLY BEFORE THE COURT ................................................2
                              B. RULE 68 OFFERS IN FLSA ACTIONS ..................................................................................2
                                   1. Rule 68 Offers Do Not Moot FLSA Collective Actions
                                      Where Other Plaintiffs Have Expressed a Willingness to Join. ..............................3
                                   2. By Insinuating Other Workers’ Purported Settlements
                                      Should be Approved, Defendants Have De Facto Joined them
                                      As Party Plaintiffs. .......................................................................................................4
                              C. RULE 68 OFFERS DO NOT MOOT PUTATIVE RULE 23 CLASS ACTIONS. ..........................5
                              D. DEFENDANTS’ ATTEMPTS TO “PICK OFF” PLAINTIFFS IN PUTATIVE
                                 CLASS AND/OR COLLECTIVE ACTIONS ARE RELEVANT...................................................9
                         III. ANONYMITY ........................................................................................................................10
                         IV. ALLEGED SETTLEMENTS ...............................................................................................11
                              A. THESE ARE NOT YET BEFORE THE COURT .....................................................................11
                              B. DEFENDANT MALINOWSKI’S AFFIDAVIT SHOULD BE STRICKEN....................................11

                              C. THE SETTLEMENTS OCCURRED OUTSIDE SCRUTINY ......................................................12
                         V. THE PROPOSED JUDICIAL NOTICE IS PROPER ........................................................15
                              A. DEFENSE COUNSEL’S CONTACT INFORMATION SHOULD NOT BE INCLUDED ................15
                              B. A SIX YEAR TIME SPAN IS APPROPRIATE ........................................................................16
                              C. INVITATION FROM PLAINTIFFS TO JOIN ...........................................................................17
                              D. PURPORTEDLY SETTLED ...................................................................................................17
                              E. WHERE CONSENT FORMS ARE SENT ...............................................................................18
                         VI. EQUITABLE TOLLING ......................................................................................................18
                         VII. CONCLUSION ...................................................................................................................19




ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
                         “Doe” v. M&A et al.                                                                      P’s Reply re Motn for Collective Etc.
     212.961.7639        USDC, Eastern District of New York                                                                                     Page ii
www.andersondodson.com
               Case 1:18-cv-05194-FB-ST Document 57-13 Filed 01/27/21 Page 3 of 22 PageID #: 762




                                           PLAINTIFFS’ REPLY TO DEFENDANTS’ RESPONSE TO
                             PLAINTIFFS’ MOTION TO PROCEED COLLECTIVELY AND TO PROCEED ANONYMOUSLY

                                 COME NOW the Plaintiffs, through counsel, and submit this reply to Defendants’ response

                         to Plaintiffs’ motions to proceed collectively and to proceed anonymously.1

                         I. INTRODUCTION

                                 Plaintiffs are construction workers seeking to recover wages and other damages owed to

                         themselves and others similarly situated, utilizing the collective action procedures set forth in the

                         FLSA2. 29 U.S.C. § 216(b). Fundamentally, Plaintiffs seek to vindicate their and their coworkers’

                         rights above board, within the Court’s purview (as required by Cheeks and Rule 23), and in

                         accordance with the procedures afforded under the law. Cheeks v. Freeport Pancake House, Inc.,

                         796 F.3d 199 (2d Cir. 2015). Defendants, by contrast, have consistently sought to deal under the

                         table, outside of the Court’s purview, and in accordance with their own rules of civil procedure.

                         Rather than allowing the workers to pursue their rights collectively and in an orderly fashion,

                         Defendants have sough to “pick off” those who have come forward, in order to thwart the class

                         and/or collective procedural mechanisms that allow for multiple workers to pursue their claims at

                         the same time. At this juncture, the Plaintiffs seek to move the case forward by issuing judicial

                         notice in accordance with FLSA collective procedures. As a mechanism to combat Defendants’

                         “pick off” attempts, they have sought to shield the identities of certain Plaintiffs who have come

                         forward after Defendants made rule 68 offers of judgment to the original two Plaintiffs. For the

                         following reasons, both of Plaintiffs’ motions should be granted.




                         1
                           Plaintiffs have sought and received permission from the Court to exceed the presumptive page limits. Order,
                         1/15/21, granting Plaintiff’s application at Dkt. 56.
                         2
                           Later, Plaintiffs intend to seek Rule 23 class action treatment for the NYLL claims.

ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.andersondodson.com
              Case 1:18-cv-05194-FB-ST Document 57-13 Filed 01/27/21 Page 4 of 22 PageID #: 763




                         II. THERE IS A LIVE CASE AND CONTROVERSY; THE RULE 68 OFFER DID NOT
                             MOOT THE CASE.

                                Defendants spend a considerable amount of their briefing arguing that the action has been

                         terminated based upon the two original Plaintiffs’ acceptance of the Defendants’ Rule 68 offers.

                         For the reasons set forth below, this simply is not true. The case remains live and open, and should

                         continue to proceed until properly adjudicated and closed. In case theCcourt is inclined to entertain

                         their arguments anyway, Plaintiffs offer the following points.

                            A. THIS MATTER IS NOT CURRENTLY BEFORE THE COURT

                                Preliminarily, the Court ordered that the instant briefing pertain to Plaintiffs’ motions

                         regarding collective certification and anonymity. [Order, 12/18/2020: “By December 22, 2020 the

                         plaintiff shall file their fully briefed motion to proceed anonymously and for collective action

                         certification.”]. At no time have Defendants filed a motion to dismiss this case. Thus, the

                         arguments they raised in their response pertaining to Rule 68 issues are not before the Court for

                         consideration.

                            B. RULE 68 OFFERS IN FLSA ACTIONS

                                Defendants argue, in essence, that an accepted Rule 68 offer instantaneously and

                         automatically terminates a case the moment it is filed. There do exist some circumstances in which

                         that might almost be true. However, it is certainly not true here, for several reasons. As a review

                         of Supreme Court, Second Circuit, and other caselaw reveals, the Rule 68 offers at issue in this

                         case did not moot the case and controversy because a) this is a putative collective action in which

                         individuals other than the plaintiffs who have received Rule 68 offers have come forward, b)

                         additionally and separately, this is a putative Rule 23 class action, and c) Defendants have engaged

                         in “picking off” activities designed to undermine both of these procedural mechanisms the wage

                         laws have put in place to advance their aims. Additionally, the clerk did not terminate the case
ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
                         “Doe” v. M&A et al.                                              P’s Reply re Motn for Collective Etc.
     212.961.7639        USDC, Eastern District of New York                                                             Page 2
www.andersondodson.com
              Case 1:18-cv-05194-FB-ST Document 57-13 Filed 01/27/21 Page 5 of 22 PageID #: 764




                         upon the filing of the accepted Rule 68 offers. To this day the case remains open, in fact. This was

                         not mere oversight on the clerk’s part – it remains open because the case remains justiciable and

                         viable.

                                   1. Rule 68 Offers Do Not Moot FLSA Collective Actions Where Other Plaintiffs
                                      Have Expressed a Willingness to Join.

                                   In issuing rulings pertaining to the closing of cases where a Rule 68 offer has been made

                         in putative FLSA collective action cases, courts uniformly carve out and distinguish their closures

                         from cases in which other plaintiffs have indicated a willingness to join the action. For example,

                         in the very case cited by Defendants supposedly to support their contention, the court refused to

                         close the case, reasoning: “It is true that an accepted offer of judgment ordinarily requires entry of

                         final judgment terminating the action. [ ]. However, even an accepted offer of judgment does not

                         terminate a case unless it ‘satisfies all damages for all plaintiffs.’ [ ] Thus, courts ‘refuse[] to allow

                         Rule 68 offers of judgment to moot actions where additional plaintiffs have opted in to the FLSA

                         collective action, but have not been made offers of judgment by defendant.’ Id. That is precisely

                         the situation here.” Gonyer v. Vane Line Bunkering, Inc., 32 F. Supp. 3d 514 (internal citations

                         omitted) (permitting plaintiffs to file an amended complaint where other plaintiffs opted in the

                         same day other plaintiffs filed acceptance of Rule 68 offers).

                                   Similarly, in Yeboah v. Central Parking Systems, 06 CV 0128 (RJD) (JMA), at *6

                         (E.D.N.Y. Oct. 31, 2007), the Court held that "where no other similarly situated individuals have

                         opted in and the offer of judgment satisfies all damages of the plaintiff, plus all costs and attorney's

                         fees . . . courts have held that a Rule 68 offer of judgment moots an FLSA class [sic] action thereby

                         depriving the court of subject matter jurisdiction." [string cite] But where similarly situated

                         individuals have "opted in," courts have refused to permit defendants to moot putative FLSA


ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
                         “Doe” v. M&A et al.                                                 P’s Reply re Motn for Collective Etc.
     212.961.7639        USDC, Eastern District of New York                                                                Page 3
www.andersondodson.com
              Case 1:18-cv-05194-FB-ST Document 57-13 Filed 01/27/21 Page 6 of 22 PageID #: 765




                         collective actions via Rule 68. [ ] Courts have taken this approach even where as few as two opt-

                         in plaintiffs have come forward. [ ]” (internal citations omitted).

                                 By contrast, in Louisdor v. American Telecommunications, Inc., 540 F. Supp. 2d 368, 374

                         (E.D.N.Y. 2008), the Court reasoned,

                                 Plaintiff's contention that defendants in FLSA collective actions may seek to "pick off"
                                 named plaintiffs as a strategy to defeat collective actions does create some reason for
                                 concern. In some cases, it may be proper for a court to deny a defendant's motion to
                                 dismiss where it is clear that the defendant is using a Rule 68 offer of judgment for the
                                 purpose of defeating the plaintiff's right to bring an FLSA collective action under section
                                 16(b) of the FLSA, 29 U.S.C. § 216(b). However, the instant action is not such a case. In
                                 the two years that Plaintiff's action has been pending, there appears to have been no
                                 indication that anyone will join in Plaintiff's suit, and there is no other evidence to suggest
                                 that Defendant is attempting to inappropriately terminate Plaintiff's efforts to bring an
                                 action on behalf of similarly situated individuals.

                         Thus, the inquiry consistently centers around whether other similarly situated individuals have

                         stepped forward. In this case, like in Gonyer and the cases cited in Yeobah, two other individuals

                         have come forward in this case. Four others did in the related Calle case. And Defendants have

                         submitted materials pertaining to dozens of other similarly affected workers. The case and

                         controversy remain live.

                                 2. By Insinuating Other Workers’ Purported Settlements Should be Approved,
                                    Defendants Have De Facto Joined them As Party Plaintiffs.

                                 In their brief the Defendants, for the first time, suggest that they wish to seek Cheeks

                         approval of dozens of alleged settlements with employees and former employees affected by the

                         wage practices at issue. (Defendants’ Brief, p. 9). This strongly suggests that in addition to the

                         four plaintiffs in this case and the four plaintiffs in the related Calle case, there are over a hundred

                         other individuals whom even Defendants implicitly admit were similarly situated enough to




ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
                         “Doe” v. M&A et al.                                                P’s Reply re Motn for Collective Etc.
     212.961.7639        USDC, Eastern District of New York                                                               Page 4
www.andersondodson.com
              Case 1:18-cv-05194-FB-ST Document 57-13 Filed 01/27/21 Page 7 of 22 PageID #: 766




                         warrant paying out hundreds of thousands of dollars to compensate.3

                                 These individuals’ claims have not yet had Cheeks review of their claims. This further

                         underscores the fact that the case and controversy remain live. Even Defendants themselves

                         implicitly want it to be, so that they can obtain this Cheeks approval (without which they

                         potentially have no release of any claims). Therefore, Plaintiffs ask that these individuals be

                         deemed de facto opt-ins to this case. Their inclusion would bring their claims aboveboard and

                         within the Court's purview.

                             C. RULE 68 OFFERS DO NOT MOOT PUTATIVE RULE 23 CLASS ACTIONS.

                                 It is important to parse out the difference between FLSA collective actions and Rule 23

                         actions in this context. There are separate and distinct reasons why the case remains live under

                         each analysis; they should not be conflated.

                                 In Berkson v. Gogo LLC, 97 F. Supp. 3d 359 (E.D.N.Y. 2015), the Court provided a

                         thorough analysis of caselaw surrounding cases involving “pick offs” of named plaintiffs in

                         putative class action cases. After undergoing an extensive analysis of the relevant law, the judge

                         ultimately decided that, despite being tendered an offer of judgment, plaintiffs’ claim retained a

                         live controversy, noting “Picking off named plaintiffs by offering them a payout prior to the filing

                         of a class certification motion is not an acceptable practice when it has the effect of preventing a

                         viable class action from proceeding” Id. at 411.

                                 Of note, Berkson summarized that “The Supreme Court has enunciated an unambiguous

                         rule that an offer of judgment does not render an individual plaintiff's claim moot as long as the

                         plaintiff still has an ‘individual interest’ in the litigation.” citing Deposit Guaranty Nat'l Bank v.



                         3
                          By way of reminder, Plaintiffs have counted approximately 1200-1500 individuals potentially at issue from
                         Defendants’ records.
ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
                         “Doe” v. M&A et al.                                                 P’s Reply re Motn for Collective Etc.
     212.961.7639        USDC, Eastern District of New York                                                                Page 5
www.andersondodson.com
              Case 1:18-cv-05194-FB-ST Document 57-13 Filed 01/27/21 Page 8 of 22 PageID #: 767




                         Roper, 445 U.S. 326, 340, 100 S.Ct. 1166, 63 L.Ed.2d 427 (1980); Genesis Healthcare Corp. v.

                         Symczyk, ––– U.S. ––––, 133 S.Ct. 1523, 1532, 185 L.Ed.2d 636 (2013). This individual interest

                         may include the “interest derived from plaintiffs' desire to shift part of the costs of the litigation to

                         those who would share in its benefits if the class were certified and ultimately prevailed…” Roper

                         at 340. It went on to hold that denying “the right to appeal simply because the defendant has sought

                         to ‘buy off’ the individual private claims of the named plaintiffs would be contrary to sound

                         judicial determination.” Id. at 339, 100 S.Ct. 1166. “Requiring multiple plaintiffs to bring separate

                         actions, which effectively could be ‘picked off’ by a defendant's tender of judgment before an

                         affirmative ruling on class certification could be obtained, obviously would frustrate the objectives

                         of class actions; moreover it would invite waste of judicial resources by stimulating successive

                         suits brought by others claiming aggrievement.” Id.

                                 Berkson noted the way Smyczyk had contrasted the FLSA and Rule 23 procedural stances.

                         Genesis HealthCare Corp. v. Symczyk, –– U.S. ––, 133 S.Ct. 26, 183 L.Ed.2d 674 (2012). Smyczyk

                         came out of the Third Circuit, in a procedural posture whereby plaintiffs had pled FLSA collective

                         allegations and defendants had made an offer of judgment. The Third Circuit found that the

                         individual claim had been rendered moot. The Supreme Court declined to decide the question of

                         whether an unaccepted offer that fully satisfies a plaintiff's claim definitively renders the case

                         moot. Rather, it left in place the Third Circuit’s decision that this particular individual’s claim was

                         moot, and turned its attention to whether the plaintiff's “action remained justiciable based on the

                         collective-action allegations in her complaint.” Id. at 1529. Finding that the plaintiff had no

                         personal stake in representing putative and unnamed claimants based upon the mere presence of

                         the collective action allegations, nor any other continuing interest which would preserve her suit

                         because the FLSA's “conditional certification” does not produce a class with independent legal

ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
                         “Doe” v. M&A et al.                                                 P’s Reply re Motn for Collective Etc.
     212.961.7639        USDC, Eastern District of New York                                                                Page 6
www.andersondodson.com
              Case 1:18-cv-05194-FB-ST Document 57-13 Filed 01/27/21 Page 9 of 22 PageID #: 768




                         status, the Court held that the case was properly dismissed for lack of subject matter jurisdiction.

                         Id. at 1529–30, 1532.

                                 However, in so doing, the Supreme Court expressly distinguished this decision from Roper

                         (which involved class, not collective, allegations). Id. at 1532. It stated: “Roper's holding turned

                         on a specific factual finding that the plaintiffs' possessed a continuing personal economic stake in

                         the litigation, even after the defendants' offer of judgment.” Id. The Court also pointed out that

                         class certification under Rule 23 is substantively different than the procedural mechanisms for

                         collective actions under the FLSA. Id.

                                 This distinction was part of the reason why the EDNY decided in favor of recognizing the

                         continuation of a live case and controversy in Berkson. Then, Berkson went on to summarize

                         relevant Second Circuit holdings on point. ABN Amro Verzekeringen BV v. Geologistics Am., Inc.,

                         485 F.3d 85, 95 (2d Cir.2007) (an offer of judgment must fully satisfy the plaintiff's claim; a

                         genuine dispute over whether the offer satisfies the entirety of the claim may, by itself, render case

                         or controversy live), see also Rivera v. Harvest Bakery Inc., 13-CV-691 (ADS)(AYS), at *19

                         (E.D.N.Y. Jan. 25, 2016) (same); Cabala v. Crowley, 736 F.3d 226, 230 (2d Cir.2013) (to moot a

                         plaintiff's claim, the defendant must make an offer of judgment; an offer of settlement is

                         insufficient.).

                                 Here, the offers of judgment did not fully satisfy the two original Plaintiffs’ claims. The

                         Defendants made their Rule 68 Offer before they provided time and pay records for the Plaintiffs.

                         They did not proffer records and/or calculations along with their tender of the offer they made. At

                         no time have they come forth with evidence supporting a contention that these offers in fact filly

                         satisfied their claims. Plaintiffs had made a “just and reasonable inference” regarding the measure

                         of their damages and decided that it might be at least close to full compensation, and therefore

ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
                         “Doe” v. M&A et al.                                               P’s Reply re Motn for Collective Etc.
     212.961.7639        USDC, Eastern District of New York                                                              Page 7
www.andersondodson.com
             Case 1:18-cv-05194-FB-ST Document 57-13 Filed 01/27/21 Page 10 of 22 PageID #: 769




                         agreed to accept it rather than wait an indefinite duration for litigation to play out. However,

                         calculations performed after the fact show that in fact the amounts the Plaintiffs received was not

                         full compensation. Plaintiffs do acknowledge that the Second Circuit has recently held that Rule

                         68 offers do not require Cheeks-like scrutiny for the purpose of satisfying the needs for approving

                         those individual plaintiffs’ claims. Yu v. Hasaki Rest., Inc., 944 F.3d 395, 411 (2d Cir. 2019).

                         However, this does not negate the fact that for Rule 23 and ABN Amro purposes, the Defendants

                         have done nothing to satisfy the court that the payments made fully satisfied these two Plaintiffs’

                         continuing personal economic stake in the litigation. Thus for Rule 23 purposes, their claims

                         remain live.

                                In ABN Amro, the Second Circuit held that the district court had “confused the mootness

                         of an issue with mootness of a case or claim in the Constitutional sense.” Id. (emphasis in original).

                         The court elaborated that mootness in the Constitutional sense arises when the parties no longer

                         have a “legally cognizable interest” or “practical personal stake” in the dispute, so that a court's

                         judgment would be unable to “affect the legal rights as between the parties.” Id. It held that even

                         though the issue of liability was rendered moot by the district court's decision and the defendant's

                         tender of judgment, the case was not moot. A “case or controversy” remained over which the

                         district court had subject matter jurisdiction.

                                Also in ABN Amro, the Second Circuit noted that its district courts are split on the question

                         of whether an offer of judgment to an individual plaintiff made while a certification motion is

                         pending or before a certification motion is filed moots the putative class action. However, relying

                         heavily on a case in volving “pick-off attempts” that ultimately held that “if the action is filed as a

                         class action lawsuit, …. individual settlement will not undermine a plaintiff's status as a legitimate

                         class representative” it found in favor of Rule 68 offers not mootig the putative Rule 23 class action

ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
                         “Doe” v. M&A et al.                                               P’s Reply re Motn for Collective Etc.
     212.961.7639        USDC, Eastern District of New York                                                              Page 8
www.andersondodson.com
             Case 1:18-cv-05194-FB-ST Document 57-13 Filed 01/27/21 Page 11 of 22 PageID #: 770




                         case at issue. Citing Kagan v. Gibraltar Sav. & Loan Assn., 35 Cal.3d 582, 590, 200 Cal.Rptr. 38,

                         676 P.2d 1060 (Cal.1984).

                                 The reason that the Defendants so badly want the Rule 68 offers to have killed the case is

                         that if they are successful, the “new” plaintiffs would file a separate suit, in 2021, three full years

                         after the inception of the original lawsuit. Absent equitable tolling, the statutory period would

                         therefore extend back only to six years before that filing, i.e. to 2015, rather than six years before

                         the filing of the original suit. This would be an unjust result. (And, if equitable tolling were granted,

                         restoring the original statutory period deadlines, then there would have been a great deal of

                         unnecessary procedural shuffling for no good reason.)

                             D. DEFENDANTS’ ATTEMPTS TO “PICK OFF” PLAINTIFFS IN PUTATIVE CLASS AND/OR
                                COLLECTIVE ACTIONS ARE RELEVANT.

                                 The “pick off” factor is relevant to this analysis as well. As summarized by Yeboah v.

                         Central Parking Systems, 06 CV 0128 (RJD) (JMA), at *6 (E.D.N.Y. Oct. 31, 2007):

                                 …even if defendants are correct that permitting defendants to "pick off" individual FLSA
                                 plaintiffs presents no danger of prejudicing absent class members, as it would in the Rule
                                 23 context, the Roper Court described at least two other dangers. [Deposit Guaranty Nat'l
                                 Bank v. Roper, 445 U.S. 326, 340, 100 S.Ct. 1166, 63 L.Ed.2d 427 (1980)] First, as noted
                                 above, the Court declared that permitting such "pick-offs" "obviously would frustrate the
                                 objectives of class actions" — that is, enabling plaintiffs to redress wrongs even "[w]here
                                 it is not economically feasible to obtain relief within the traditional framework of a
                                 multiplicity of small individual suits for damages. . . ." 445 U.S. at 339. Second, the Court
                                 observed that permitting pick-offs "would invite waste of judicial resources by stimulating
                                 successive suits brought by others claiming aggrievement." Id. Both dangers appear to exist
                                 in the FLSA context, as well.

                                 As also noted in conjunction with most of the cases cited above, there is a judicial

                         recognition that defendants’ attempts to pick off a smaller group of plaintiffs in order to try to

                         avoid liability on behalf of a larger number of individuals interferes with the procedural

                         mechanisms put in place specifically to allow for more affected individuals to pursue their claims

                         at once. Here, Defendants have made a consistent effort to do just that. This fact, combined with
ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
                         “Doe” v. M&A et al.                                                 P’s Reply re Motn for Collective Etc.
     212.961.7639        USDC, Eastern District of New York                                                                Page 9
www.andersondodson.com
             Case 1:18-cv-05194-FB-ST Document 57-13 Filed 01/27/21 Page 12 of 22 PageID #: 771




                         the fact that other individuals have come forward (including both the two “Doe” plaintiffs and the

                         dozens whose information Defendants have provided) and that there is a putative Rule 23 class at

                         issue, means that the case remains live.

                                In addition to the foregoing reasons, keeping the current case open promotes judicial

                         efficiency, as noted in Roper. Closing this case would only have the net effect of causing the

                         plaintiffs to re-file, seek related status, and then seek equitable tolling. This would cause delay and

                         unnecessary procedural maneuvering for no good reason. This waste of judicial resources is

                         unwarranted.

                         III. ANONYMITY

                                Were it not for Defendants’ “pick off” attempts, anonymity would not be necessary here.

                         Their bad behavior needs to be addressed. Anonymity is one procedural method the Court has

                         available to it to accomplish this. Were the court not inclined to utilize that method – or in addition

                         – Plaintiffs reiterate their request that the Defendants be barred from communicating with workers

                         about these issues. [Dkt. 45].

                                The potential harm of disclosure of identities is less to the plaintiffs themselves individually

                         and more to the class of similarly situated individuals whose rights may be squelched/foregone if

                         these plaintiffs are picked off, paid off, and dismissed out of the case in such a way as to prevent

                         procedural developments that would bring in the rest of the workers at issue.

                                Defendants argue that one reason for disclosure is so that they can check to see whether

                         they have already settled with the defendants. While denying that this is the case, since no Cheeks

                         review has occurred for any of the putative releasees, no claims have yet been released for anyone.

                                Further, credibility of the named plaintiffs is not particularly important here. Even if they

                         were (arguendo) lyin’, stealin’, cheatin’ good-for-nothing scumbags, that doesn’t change the fact

ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
                         “Doe” v. M&A et al.                                               P’s Reply re Motn for Collective Etc.
     212.961.7639        USDC, Eastern District of New York                                                             Page 10
www.andersondodson.com
             Case 1:18-cv-05194-FB-ST Document 57-13 Filed 01/27/21 Page 13 of 22 PageID #: 772




                         that the Defendants’ own records bear out massive wage underpayments to hundreds of workers.

                         Therefore, for the reasons previously articulated, these Plaintiffs’ identities should remain

                         anonymous at least for the time being.

                         IV. ALLEGED SETTLEMENTS

                             A. THESE ARE NOT YET BEFORE THE COURT

                                 Again, the Court has ordered that the briefing pertain to Plaintiffs’ motions regarding

                         collective certification and anonymity. [Order, 12/18/2020]. At no time have Defendants filed a

                         motion to approve these alleged settlements pursuant to Cheeks. By letter motion dated July 6,

                         2020 Plaintiffs’ counsel had asked for a pre-motion conference to discuss a motion to disapprove

                         these purported settlements. [Dkt. 45]. However, no such conference has yet occurred, nor have

                         we been directed to engage on briefing on this issue. Thus, Defendants’ arguments pertaining to

                         the Settlements between the Defendants and employees are not before the Court for consideration.

                         If the Court is inclined to consider these arguments, then we ask the Court to allow for separate

                         briefing on the matter. This would likely entail submitting evidence to the court as to why the

                         purported settlements are insufficient, based on calculations based on Defendant's own records.

                             B. DEFENDANT MALINOWSKI’S AFFIDAVIT SHOULD BE STRICKEN.

                                 In support of their Response, Defendants submitted an “Affidavit in Opposing to Plaintiffs’

                         Motions to Proceed Anonymously, Conditionally Certify and Nullify Settlement Agreements.”

                         From an evidentiary perspective, this should be stricken in its entirety, as its contents do not contain

                         factual statements known to the affiant. They consist largely if not entirely of legal conclusions

                         and arguments made by his counsel, not facts.

                                 In addition, attached to it are two exbibits. As to the first, the declarant attests, “Attached

                         hereto as Exhibit ‘A’ are copies of the affidavits of each settling current or former employee

ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
                         “Doe” v. M&A et al.                                                P’s Reply re Motn for Collective Etc.
     212.961.7639        USDC, Eastern District of New York                                                              Page 11
www.andersondodson.com
             Case 1:18-cv-05194-FB-ST Document 57-13 Filed 01/27/21 Page 14 of 22 PageID #: 773




                         attesting to receiving payment.” Exhibit A consists of 5 pages. The affiant says nothing about

                         Exhibit B, which consists of hundreds of pages, including spreadsheets of unknown origin and

                         various other documents purporting to be related to alleged settlements with other employees. To

                         the extent that these identify certain workers to whom Defendants acknowledge that wages are

                         owed, they can be construed as de facto opt in forms. However, to the extent that they purport to

                         attest to providing evidence regarding how the calculations were made, what the circumstances

                         were surrounding the alleged acceptance, or any other similar issues, they should be deemed

                         inadmissible.

                            C. THE SETTLEMENTS OCCURRED OUTSIDE SCRUTINY

                                Defendants ask the Court to go ahead and approve a litany of purported settlements they

                         have supposedly made with workers. For starters, much of Defendants’ arguments center around

                         the Defendants and/or their counsel (only) testifying about how the settlements were reached.

                         Then, the cases to which Defendants cite standing for the proposition that courts should respect

                         and uphold private settlements pertain to settlements occurring outside the wage and hour context.

                         As Cheeks makes abundantly clear, FLSA settlements are fundamentally different from other kinds

                         of settlements. This case provides a poster child exemplar of why Cheeks scrutiny is necessary.

                                The problem with the alleged settlements are not that they occurred outside of the presence

                         of the undersigned counsel or this firm. The primary problem is that, but for this case, these never

                         would have been brought to the Court’s attention – if they had occurred at all - and therefore would

                         very likely have fallen wholly outside the Court’s purview. Further, the other problem is that we

                         are all meant to accept Defendants’ and defense counsel’s word that their calculations were correct

                         and that the settlements were fair, without scrutiny by counsel advocating on their behalf. In so

                         doing the Defendants de facto seek to create their own internal Star Chamber whereby to judge

ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
                         “Doe” v. M&A et al.                                             P’s Reply re Motn for Collective Etc.
     212.961.7639        USDC, Eastern District of New York                                                           Page 12
www.andersondodson.com
             Case 1:18-cv-05194-FB-ST Document 57-13 Filed 01/27/21 Page 15 of 22 PageID #: 774




                         the reasonableness of these purported settlements. Stated somewhat less dramatically, FLSA

                         settlements may be approved if they are reached as a “result of contested litigation to resolve bona

                         fide disputes.” Toure v. AmeriGroup Corp., No. 10 CV 5391, 2012 WL 3240461, at *4 (E.D.N.Y.

                         Aug. 6, 2012). The adversarial nature of an FLSA dispute is generally considered to be evidence

                         of the fairness of the settlement. Khait v. Whilrpool Corp., No. 06 CV 6381, 2010 WL 2025106,

                         at *7 (E.D.N.Y. Jan. 20, 2010). Here, Defendants would have both putative class counsel (whose

                         obligation it is to protect and advocate for the interests of the class) and the Court to simply take

                         their word for it. Class counsel has painstakingly done the math, to the extent possible given the

                         records available. Comparing those to the purported settlements reached, there are vast disparities

                         between what was allegedly paid and what appears to be owed – and ones not in the employees’

                         favor, to be sure.

                                 As just a couple of examples chosen completely at random4, let’s examine the Defendants’

                         calculations versus Plaintiffs’ counsel’s:

                                 •    Gerardo Llange (D11658-11660) – Defendants show a check showing they paid him
                                      $1,428.50. By Plaintiff’s calculations, in back wages alone (not including liquidated
                                      damages), he is owed either $26,611.45 or $20,157.02 (we have calculated damages
                                      two different ways).

                                 •    Kakha Kudzhaidze (D11692-11694) Defendants show a check showing they paid him
                                      $177.50. By Plaintiff’s calculations, in back wages alone (not including liquidated
                                      damages), he is owed either $19,380.79 or $14,665.15

                                 •    Santos Melgar (D11731-11733) Defendants show a check showing they paid him
                                      $60.00 By Plaintiff’s calculations, in back wages alone (not including liquidated
                                      damages), he is owed either $16,460.47 or $12,597.71




                         4
                          These have not been cherry picked. Counsel flipped to these three from Defendants’ Exhibit B for these purposes,
                         and to no others.
ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
                         “Doe” v. M&A et al.                                                       P’s Reply re Motn for Collective Etc.
     212.961.7639        USDC, Eastern District of New York                                                                     Page 13
www.andersondodson.com
             Case 1:18-cv-05194-FB-ST Document 57-13 Filed 01/27/21 Page 16 of 22 PageID #: 775




                                In Berkson, another rationale for the Court deciding that a case and controversy remained

                         live despite the defendants’ attempts to “pick off” the plaintiffs was that there had been a violation

                         of the “no-contact rule.”: “Obtaining a tactical advantage by knowingly contacting a represented

                         party without notifying her lawyer is impermissible. It will lead courts, when necessary, to protect

                         the integrity of dispute resolution, including discounting the relevance of actions taken in violation

                         of the rule.” Berkson, 97 F. Supp 3d at 411.

                                Plaintiffs’ counsel appreciates that Defendants acknowledge their obligation to pay

                         attorney fees pursuant to the mandatory language in 29 U.S.C. § 216(b), but that is not the only

                         thing the undersigned is concerned about. Defendants attempt to cast aspersions toward Plaintiffs’

                         counsel by making wholly unfounded statements like “The subject motions, however, are a

                         transparent attempt to increase attorney’s fees by wasteful motions in a non-existent action.” (Decl.

                         of Malinowski, ¶ 9). The Court can take up the reasonableness of any attorneys fees in due course.

                                If the Defendants do have a will and desire to make an investment of hundreds of thousands

                         of dollars (in purported settlements that could actually be deemed unenforceable and subject to

                         retention by the recipients without a release of any claims), why not simply be above board, come

                         to a settlement with the advice and input of counsel on both sides and provided to the Court for its

                         review? Why all the underhanded chess moves? The answer is obvious: payouts of supposedly

                         $400,000 may be substantial, but the liability could potentially be many times that amount. If they

                         can get away with paying out a fraction of the total amount, then they will have saved potentially

                         millions of dollars – at the expense of their workforce, who are all to glad to accept a couple

                         thousand dollars in exchange for a signature on a piece of paper, especially during these precarious

                         economic times. This is precisely why the Court must have oversight, and why allowing the

                         workers to have advocates for their interests is so important. For this reason, these individuals

ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
                         “Doe” v. M&A et al.                                               P’s Reply re Motn for Collective Etc.
     212.961.7639        USDC, Eastern District of New York                                                             Page 14
www.andersondodson.com
             Case 1:18-cv-05194-FB-ST Document 57-13 Filed 01/27/21 Page 17 of 22 PageID #: 776




                         whose information has been provided to the Court from Defendants’ submission should be deemed

                         de facto opt-in Plaintiffs, and to the extent there has been a motion raised regarding Cheeks,

                         approval of the alleged settlements should be denied.

                         V. THE PROPOSED JUDICIAL NOTICE IS PROPER

                                Defendants have raised several objections to the proposed notice in their briefing, despite

                         the fact that it was initially provided to them for discussion and eventual stipulation in 2018. For

                         the following reasons, each of their objections should be denied.

                            A. DEFENSE COUNSEL’S CONTACT INFORMATION SHOULD NOT BE INCLUDED

                                Plaintiffs strongly object to the inclusion of Defendants’ attorneys’ contact information.

                         Including it would have the strong potential to mislead recipients. While some decisions have

                         allowed for defense counsel’s contact information, the majority have not. Defendant cites cases

                         from 2003, 2007, and 2009. In the past decade, however, more and more judges have realized that

                         it is not just not necessary, but actually inappropriate, for defense counsel’s contact information to

                         be provided. After all, defense counsel would not be the ones representing the recipients.

                                Noting that “there is a split among district courts as to whether the inclusion of defense

                         counsel's contact information is appropriate” (citing cases from around the country) and that

                         “Courts declining to order the inclusion of defense counsel's contact information generally cite

                         ethical concerns about post-certification communication between defense counsel and class

                         members,” a district judge in Garcia v. TWC Admin., LLC found “inclusion of defense counsel's

                         contact information [to be] unwarranted.” Case No. 14-CV-985-DAE (W.D. Tex. Apr 16, 2015).

                         See also Harris v. Vector Mktg. Corp., 716 F.Supp.2d 835, 847 (N.D.Cal.2010) (“Including contact

                         information for defense counsel in the class notice risks violation of ethical rules and inadvertent

                         inquiries, thus engendering needless confusion.”). Some courts phrase their reasoning even more

ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
                         “Doe” v. M&A et al.                                               P’s Reply re Motn for Collective Etc.
     212.961.7639        USDC, Eastern District of New York                                                             Page 15
www.andersondodson.com
             Case 1:18-cv-05194-FB-ST Document 57-13 Filed 01/27/21 Page 18 of 22 PageID #: 777




                         vociferously, such as one Court stating that “there is no basis in law or logic” for including defense

                         counsel's name and contact information in the notice. Gambo v. Lucent Techs., Inc., 2005 WL

                         3542485, at *7 (N.D.Ill.Dec. 22, 2005). Plaintiffs here contend that putative plaintiffs should not

                         be encouraged to contact attorneys who not only could not represent them in this action but are

                         actively representing parties in conflict with the putative plaintiffs’ interests.

                                  Defendants herein do not set forth arguments as to why they believe it would be appropriate

                         to include the recipients’ attorneys’ contact information. Providing contact information for only

                         the attorneys who could or would ultimately represent their interests is neither misleading nor

                         improper. Therefore, Defendants’ request on this front should be denied.5

                             B. A SIX YEAR TIME SPAN IS APPROPRIATE

                                  As previously mentioned, there is a divide as to whether a three year or six year time period

                         is more appropriate in a hybrid NYLL/FLSA case. However, Courts in this district routinely allow

                         notice to be distributed to the members of the six-year period in order to avoid confusion. Anjum

                         v. J.C. Penney Co., 13 CV 460 (RJD) (RER), at *20 (E.D.N.Y. Jun. 5, 2015), Cohan v. Columbia

                         Sussex Mgmt., LLC, No. 12-CV-3203 (JS) (AKT), 2013 WL 8367807, at *9 (E.D.N.Y. Sept. 19,

                         2013).

                                  The important thing to keep in mind is that, as previously argued, the purpose of the notice

                         is for education and an opportunity to participate in order to vindicate rights. Just because

                         somebody reads a notice and submits their form does not necessarily mean they meet the criteria



                         5
                           If this Court disagrees, Plaintiffs suggest that the notice could contain a simple statement that Defendants are
                         represented by their own counsel, and leave it at that. In the alternative, should this Court decide that inclusion of
                         information about defense counsel be included, Plaintiffs ask that it be limited to identification of the attorneys by
                         name and firm name. As a last resort, should the Court hold that inclusion of their contact information is appropriate,
                         plaintiffs ask that language similar to the following be included as it was in another EDNY case: “"if you decide to
                         join this case, you should not contact the defendants' lawyer directly yourself." Cherif v. Sameday Delivery Corp., 13-
                         CV-1341 (RJD)(MDG) (E.D.N.Y. Sep 30, 2015).
ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
                         “Doe” v. M&A et al.                                                          P’s Reply re Motn for Collective Etc.
     212.961.7639        USDC, Eastern District of New York                                                                        Page 16
www.andersondodson.com
             Case 1:18-cv-05194-FB-ST Document 57-13 Filed 01/27/21 Page 19 of 22 PageID #: 778




                         to be eligible to receive proceeds under any eventual settlement or judgment. However, on balance,

                         it is better to cast the net too widely and then throw some of the caught fish back, than to not cast

                         it widely enough. As many court decisions have recognized, using the six year timeframe is likely

                         to lessen confusion among the recipients.

                             C. INVITATION FROM PLAINTIFFS TO JOIN

                                 Defendants object to four Plaintiffs inviting the recipients to join the case, but the exact

                         language with which they actually take issue is unclear. The word “invite” does not occur

                         anywhere in Plaintiffs’ proposed notice. It also does not name any of them. It simply says that four

                         individuals sued the Defendants, which is true. Further, as this is a judicial notice, if anything it is

                         an invitation by the Court to join this action. Plaintiffs do not believe that any of the language in

                         the notice needs to be changed in response to this vague contention.

                             D. PURPORTEDLY SETTLED

                                 In the proposed notice, Plaintiffs state that “Also, even if you have accepted money as a

                         ‘settlement’ related to your wages you are still eligible to submit your claim form.” In the Q&A

                         part, it says, “Q: Can I participate in this claim even if I have accepted money and/or signed a

                         release of claims related to my wages with M&A? A: Yes. If you have signed any documents or

                         entered into any kind of ‘settlement’ with M&A related to your wages, you may still submit a

                         claim form in this case. If a court of law has not formally approved the agreement, the settlement

                         might not be valid and/or you could be entitled to receive additional money.” This is stated

                         forthrightly and is consistent with the law. It does not indicate that they will be definitely entitled

                         to additional money. Rather, it simply invites them to submit their forms, so that they will at least

                         be eligible to receive additional damages should there be a recovery that would give them that

                         entitlement and nothing else had fully barred their claims.

ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
                         “Doe” v. M&A et al.                                                P’s Reply re Motn for Collective Etc.
     212.961.7639        USDC, Eastern District of New York                                                              Page 17
www.andersondodson.com
             Case 1:18-cv-05194-FB-ST Document 57-13 Filed 01/27/21 Page 20 of 22 PageID #: 779




                            E. WHERE CONSENT FORMS ARE SENT

                                  Counsel for plaintiffs – in both this and other firms - routinely accept and file plaintiffs’

                         consent forms in FLSA actions. Defendants want plaintiffs to send them to the court clerk instead.

                                  In the Q&A section, the notice makes it clear that participants can choose to be represented

                         by other counsel, but will not be left without a lawyer if they do not do so (“The existing Plaintiffs

                         and any others who may join this action will be represented by AndersonDodson, P.C. unless you

                         specify that you want someone else to represent you and make arrangements accordingly.”). Thus,

                         as was found in response to a similar argument in the Eastern District, “Here, the Notice plainly

                         provides that ‘[y]ou have the right to retain your own counsel.’ Given this plain language, the

                         chance of a reasonable reader being unfairly discouraged from seeking other counsel is de minimis

                         at best.” Dilonez v. Fox Linen Service Inc., 35 F. Supp. 3d 247 (EDNY 2014) (noting a split on the

                         issue and ultimately holding that “in light of the budgetary constraints and financial limitations

                         faced by the federal courts, the more practicable and efficient method of opting in is for the consent

                         forms to be sent to plaintiffs' counsel.”), citing Ritz v. Mike Rory Corp., 2013 WL 1799974 (EDNY

                         2013).

                         VI. EQUITABLE TOLLING

                                  Attendants argue that equitable tolling should not be granted. Incredibly, in their response

                         to Plaintiffs’ arguments that the statutes of limitations should be tolled, Defendants attempt to

                         testify factually as follows: ‘Defendants contend their employees knew they were entitled to

                         overtime pay, as they received same and their pay stubs reflected same.” In addition to constituting

                         an improper assertion of fact, each of these clauses is patently false (it is dubious at best that all

                         1200-1500 affected workers, many of whom are of limited English proficiency, had a firm grasp



ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
                         “Doe” v. M&A et al.                                               P’s Reply re Motn for Collective Etc.
     212.961.7639        USDC, Eastern District of New York                                                             Page 18
www.andersondodson.com
             Case 1:18-cv-05194-FB-ST Document 57-13 Filed 01/27/21 Page 21 of 22 PageID #: 780




                         on their overtime pay rights; they did in fact NOT receive overtime pay; and their pay stubs were

                         overtly falsified to show that no overtime had even been worked).

                                 To suggest that “they should have known better” is contrary to the spirit of the FLSA’s

                         judicial notice mechanism. Regardless, Defendants’ response misses the point. But for delays

                         caused by the court’s busy docket, litigation delays, and the pandemic slowing things down for

                         everyone more than usual, judicial notice likely would have gone out a long time ago, and other

                         employees would have opted in soon thereafter. There is a procedural mechanism available to

                         remedy that: equitable tolling. See Flood v. Carlson Rests. Inc., 2015 WL 260436, at *6 (S.D.N.Y.

                         Jan. 20, 2015) (granting equitable tolling for opt-in plaintiffs "in light of Plaintiffs' diligence in

                         pursuing the FLSA claims on behalf of putative opt-ins"); Viriri v. White Plains Hosp. Med. Ctr.,

                         320 F.R.D. 344, 346-47, 354-57, 2017 WL 2473252, at *1, *8-9 (S.D.N.Y. June 8, 2017);

                         Varghese v. JP Morgan Chase & Co., 2016 WL 4718413, at *10-11 (S.D.N.Y. Sept. 9, 2016);

                         Tubiak v. Nielsen Co. (U.S.), LLC, 2016 WL 796861, at *4 (S.D.N.Y. Feb. 25, 2016); Reyes v.

                         N.Y. F&B Serv. LLC, 2016 WL 796859, at *5 (S.D.N.Y. Feb. 22, 2016).

                                 Thus, for the reasons previously argued, equitable tolling is appropriate here.

                         VII.    CONCLUSION

                                 For the foregoing reasons, Plaintiffs reiterate their request that the Court grant Plaintiffs’

                         motion to proceed collectively, require Defendants to produce contact information for the

                         putative class members, and allow for appropriate distribution methods for judicially approved

                         notice. Plaintiffs also ask that the statute of limitations be tolled as of the date of the filing of the

                         Complaint in this action (September 14, 2018) [or in the alternative, Plaintiffs as of some other

                         reasonable date set in this Court’s discretion (such as the date Plaintiffs’ counsel sought



ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
                         “Doe” v. M&A et al.                                                  P’s Reply re Motn for Collective Etc.
     212.961.7639        USDC, Eastern District of New York                                                                Page 19
www.andersondodson.com
             Case 1:18-cv-05194-FB-ST Document 57-13 Filed 01/27/21 Page 22 of 22 PageID #: 781




                         stipulation of this motion on October 30, 2018, or at the very least on the date the letter motion

                         was filed on November 30, 2018].

                                Plaintiffs ask the Court to permit the two “Doe” plaintiffs to proceed anonymously, at

                         least until the end of the “opt in” period (with leave to renew if warranted). Should the Court

                         deny this request, Plaintiffs ask for appropriate injunctive relief in order to redress Defendants’

                         attempts to “pick off” individual workers in such a way as to thwart attempt to provide class-

                         wide relief for the similarly affected workers.

                                Plaintiffs ask that the Court disregard Defendants’ untimely arguments regarding the

                         Rule 68 offers or in the alternative to deny their implicit request to close the case. Similarly,

                         Plaintiffs also ask that Defendants’ arguments related to the purported settlements with other

                         workers be disregarded for the present since they were not within the scope of the briefing

                         ordered by the Court. However, should these be considered, Plaintiffs ask that a) all individuals

                         be deemed opt-ins to the case, b) that the purported settlements be disapproved entirely, with no

                         provision for the defendants to recover any sums paid out to any of these individuals.

                                Above all, Plaintiffs seek the orderly and above-board adjudication of this case. Plaintiffs

                         ask that others be notified of this action and brought into the fold, and that a settlement, if any,

                         comport with Cheeks and be subject to the Court’s scrutiny.

                                Respectfully submitted, this 26th day of January, 2021.

                                                                           ANDERSONDODSON, P.C.


                                                                           Penn A. Dodson (PD 2244)
                                                                           penn@andersondodson.com
                                                                           11 Broadway, Suite 615
                                                                           New York, NY 10004
                                                                           212.961.7639 tel


ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
                         “Doe” v. M&A et al.                                               P’s Reply re Motn for Collective Etc.
     212.961.7639        USDC, Eastern District of New York                                                             Page 20
www.andersondodson.com
